Warner, C. J.
This was a bill filed by the complainant against the defendant as the temporary administrator of William R. King, deceased, and Sarah Walker, praying for an injunction to restrain them from wasting and destroying the property of *518the intestate, pending the litigation for permanent letters of administration in the Superior Court, and that the temporary administrator be required to give additional security, and upon failure to do so, that the possession of the property be given to the complainant, upon his giving bond and security therefor. The chancellor refused to grant the injunction as prayed for, and the complainant excepted, and now assigns the same for error here. From the facts disclosed by the record, we are not disposed to control the discretion of the chancellor in refusing this injunction. The defendant has been appointed by the Ordinary temporary administrator, and as such, is entitled to the possession of the intestate’s property until the contest for permanent letters shall be decided. The temporary administrator is required to give security. Revised Code, section 2452.- If such temporary administrator is wasting or in any manner mismanaging the estate, or his sureties are likely to become insolvent, or for any reason he is unfit for the trust reposed in him, the Court of Ordinary can require additional security, revoke the letters, or pass such other order, as in its judgment may be expedient. Revised Code, section 2472. The charges of fraud in the bill are general, without alleging specific acts, which, in view of a court of equity, might or might not amount to fraud; and the same remark is. applicable to the charge of waste. It is not sufficient to make a charge of fraud in general terms in a bill; but it should point out and state particular acts of fraud. Story’s Eq. Pleading, 211, section 251. If the security upon the temporary administrator’s bond is insufficient to protect the estate, he can be required to give additional security.
Let the judgment of the Court below be affirmed.